 MUTUAL COAL COMPANY, INC.235MutualCoal Company,Inc.andGravittCoal Com-panyandSouthern Labor UnionLocal No. 139,Southern Labor Union,PetitionerandUnitedMineWorkers of America,Intervenor.Cases10-RC-7122 and 10-RC-7123March 11, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAUpon petitions duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer ThaddeusR. Sobieski of the National Labor Relations Board.Following the hearing, and pursuant to Section102.67 of the National Labor Relations BoardRulesandRegulationsandStatementsofProcedure, Series 8, as amended, and by directionof the Regional Director for Region 10, these caseswere transferred to the Board for decision. Briefshave been filed by the Employers, the Petitioner,and the Intervenor.Pursuant to the'provisions of Section 3(b) of theNational Labor Relations Act, the National LaborRelations Board has delegated its powers in con-nection with this case to a three-member panel.The Board had reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The Employers are engaged in commercewithin the meaning of the Act.2.The labor organizations involved claim torepresent certain employees of the Employer.3.No questions affecting commerce exist con-cerning the representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7') of the Act.The Petitioner in each case seeks to represent aunit of all employees excluding office clerical em-ployees, professional employees, guards, and super-visors.The Petitioner and the Employer in eachunit take the position that the unit is appropriate.The Intervenor takes the position that the em-ployees of these Employers are in a unit nowcovered by a certification issued to it inSewaneeCoalOperators'Association,Inc.,'hereinafterreferred to as SCOA, and therefore there are noquestions concerning representation, and the peti-tions herein should be dismissed.Elgin Coal Company (Elgin), a nonoperating cor-poration, leased a large tract of land from Tennes-see Products and Chemical Corporation (Tennes-see Products), which it subleased to coal miningoperators, includingMutual Coal Company (Mu-tual) and Gravitt Coal Company (Gravitt), the em-ployers herein.Mutual's and Gravitt's leases fromElgin are oral agreements terminable at Elgin's will.Mutual and Gravitt are obligated to deliver all coalproduced at their mines to Elgin's tipple, at Whit-well, Tennessee, and to sell it to Elgin at Elgin'sprice.Elgin owns the mining equipment used byMutual and financed 75 percent of the miningequipment used by Gravitt. Tennessee Productsemploys a mining engineer whose function it is tooversee the operations of companies that subleasedland from Elgin to make certain that the mines arebeing properly worked. The services of the miningengineer are provided without charge to the opera-tors of themines,and althoughthe mining engineerinforms the operators how Tennessee Products "ex-pects" the mines to be worked, if his instructionsare not followed the leases on the mines could becanceled.For the foregoing reasons, we find that Mutualand Gravitt are administrative segments of Elginand are not independent contractors.' Further, wefind that since Elgin is owned by J. H. Graham, LonVarnell, and George Ramsey, all of whom weremembers of SCOA,3 Elgin is covered by the SCOAcertification and therefore Mutual and Gravitt aresimilarly covered.ORDERIt ishereby ordered that the petitions in Cases10-RC-7122 and 7123 be, and they hereby are,dismissed.'The scope of the unitis discussedin 152 NLRB 663zLeckie Smokeless Coal Co,160 NLRB 3293Trio, Inc.,Case 10-RC-6785, May 8, 1967 (not published in NLRBvolumes)170 NLRB No. 27